I concur with Mr. Justice Latimer as to the results of this case, but not with some of his statements. The instructions as to assault and battery being included offenses were requested by the defendants and were given as such. When the state of the evidence in a criminal case is such that in law it excludes the possibility of a jury finding from it a necessarily included lesser offense and leaves only the alternative of finding the defendant guilty or not guilty of the major offense charged, instruction on lesser included offenses *Page 182 
should not be given. Intercourse having been in this case admitted, the simple issue which remained was whether it was against the consent and resistance of the prosecutrix. The jurors were confused as to how there could be an issue as to a battery or an assault or any issue other than consent or resistance on the part of the prosecutrix. This confusion could have been cleared up by the court in a few well chosen words, but the failure to do so under the circumstances of this case if error, was not prejudicial. It is on this ground that I concur with the result of Mr. Justice Latimer's opinion. I desire to add that when a jury, by coming back to the court room and requesting clarification of instructions, manifests that it is confused about how or whether the instructions fit together, under the evidence, the court should, while complying with the rules designed for the protection of litigants, do all that it reasonably can to clear up the difficulties. Certainly in a criminal case, first rank in order of importance is that the jury understand what the issues are and the law applicable to the case. There is enough guess work on the part of juries. It is a healthy sign that they manifest sufficient conscientiousness to appeal to the court to clarify matters not clear to them. This should be encouraged. In this case, under the evidence, the defendant suffered no prejudice and they invited the situation which helped to confuse the jury. *Page 183